Citation Nr: 0418426	
Decision Date: 07/12/04    Archive Date: 07/27/04	

DOCKET NO.  02-10 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for a disorder 
characterized by diarrhea.

3.  Entitlement to service connection for a left foot 
disability, claimed as the residual of an injury in service.

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In a rating decision of March 1995, the RO denied entitlement 
to service connection for diabetes mellitus, claimed as 
secondary to service-connected hypertension.  The veteran 
voiced no disagreement with that decision, which has now 
become final.  Since the time of March 1995 decision denying 
entitlement to service connection for diabetes mellitus, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found such evidence neither new nor 
material, and the current appeal ensued.

For reasons which will become apparent, the issues of service 
connection for diabetes mellitus (on a de novo) basis, and a 
disorder characterized by diarrhea, as well as an increased 
evaluation for service-connected hypertension, are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.

Finally, based on a review of the claims file, it is unclear 
whether the veteran wishes to pursue the issue of service 
connection for a chronic right foot disability.  Inasmuch as 
that issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification and, if 
necessary, appropriate action.


FINDINGS OF FACT

1.  In a rating decision of March 1995, the RO denied 
entitlement to service connection for diabetes mellitus.

2.  Evidence received since the time of the RO's March 1995 
decision denying entitlement to service connection for 
diabetes mellitus is neither duplicative nor cumulative, and 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim.

3.  Chronic residuals of an injury to the left foot are not 
shown to have been present in service, or for many years 
thereafter.


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1995 denying the 
veteran's claim for service connection for diabetes mellitus 
is final.  38 U.S.C.A. § 7105 (1994); 38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.302 (1994); 38 C.F.R. § 20.302 (2003).

2.  Evidence received since the RO denied entitlement to 
service connection for diabetes mellitus in March 1995 is 
both new and material, and is sufficient to reopen the 
veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Chronic residuals of a left foot injury were not incurred 
in or aggravated by active military service, nor may 
osteoarthritis of the left foot be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. (June 24, 2004) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was, in fact, provided notice in 
correspondence of February 2001, approximately six months 
prior to the initial unfavorable AOJ decision in August 2001.  
More specifically, in a letter of February 2001, the veteran 
was provided with the opportunity to submit evidence, 
notified of what evidence the VA had secured, what evidence 
was still required to substantiate his claims, provided a 
notice of who was responsible for securing the evidence, and 
advised to tell VA about or to submit any information or 
evidence in his possession.  The veteran was also provided 
with a Statement of the Case in March 2002 which apprised him 
of VA actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Hearing Officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  He has been provided 
with notice of the pertinent laws and regulations, and given 
notice of what evidence he needed to submit, as well as what 
evidence the VA would secure on his behalf.  In addition, the 
veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, private treatment 
records, pharmacy print-outs, Internet medical information, 
and VA medical examination reports.  Under the facts of this 
case, "the record has been fully developed" with respect to 
the issues under consideration, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claims."  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues under consideration.

Factual Background

A service clinical record dated in November 1954 reveals that 
the veteran was seen at that time for a complaint of pain in 
his right foot, reportedly the result of an old injury.  
Physical examination revealed some tenderness in the area of 
the dorsum of the veteran's right forefoot.  Radiographic 
studies of the veteran's right forefoot were negative for any 
evidence of fracture or dislocation.  Treatment was with hot 
soaks and "light duty."

At the time of a service separation examination in October 
1955, the veteran complained of weakness in his right foot, 
with pain following long periods of walking.  A physical 
examination conducted at that time revealed only first degree 
pes planus, with no evidence of any injury to the veteran's 
left foot.  No pertinent diagnosis was noted.

On VA foot examination in July 1996, the veteran gave a 
history of "jamming" his left foot when jumping out of the 
back of a truck while unloading ammunition.  Reportedly, at 
that time, the veteran received no treatment for his injury.  
When questioned, the veteran complained that his left foot 
and ankle were painful when he walked.  On physical 
examination, the veteran was able to raise on his heels and 
toes.  The arch of the veteran's foot was present when 
nonweight bearing, and somewhat decreased on weight bearing.  
Function and range of motion at the metatarsophalangeal 
joints, midtarsal joints, and subtalar joints was good, 
without pain or crepitus.  At the time of examination, the 
veteran was observed to walk with a slight limp on the left.

Radiographic studies of the veteran's feet were consistent 
with a very small retrocalcaneal spur on the left.  The 
tarsal bones were slightly osteoporotic bilaterally.  A very 
small retrocalcaneal spur was noted on the left.  No 
arthritis, or any recent fracture or dislocation, was in 
evidence.  The radiographic impression was of unremarkable 
feet.  The VA examiner noted that x-rays showed evidence of a 
bony injury at the dorsal neck of the talus on the left, with 
a corresponding bony lipping at the distal anterior aspect of 
the tibia.  The diagnoses were evidence of fracture of the 
talus with degenerative changes at the talotibial joint and 
mild flexible flatfoot.

In a rating decision of September 1996, the RO denied 
entitlement to service connection for bilateral pes planus 
and bilateral ankle disability.

Various lay statements received in May 2000 are to the effect 
that, while in Korea, the veteran had reportedly jumped from 
a truck, injuring his left foot.

In a statement of May 2000, the veteran's private physician 
wrote that the veteran suffered from high blood pressure and 
diabetes, and that he was currently taking 
hydrochlorothiazide, which could make control of his blood 
sugar more difficult.

On VA hypertension examination in May 2000, the veteran 
indicated that he had developed diabetes several years 
earlier.  In the opinion of the veteran, his diabetes was the 
result of medication for his hypertension.  Reportedly, the 
veteran had been informed by his doctor that there was "some 
evidence" of a relationship between his hypertensive 
medication and the development of diabetes.

In a statement of June 2000, the veteran's private pharmacist 
wrote that hydrochlorothiazide, which the veteran was 
currently taking, might cause sugar level fluctuations, or, 
in some individuals, the development of diabetes.

Received in June 2000 was various information regarding 
certain side effects of hydrochlorothiazide.

In an orthopedic clinic note of July 2000, one of the 
veteran's private physicians indicated that the veteran had 
informed him that he had injured his left ankle while in 
Korea in 1953 or 1954.

Received in February 2001 was an article indicating that 
hydrochlorothiazide might raise blood sugar levels in 
diabetic patients.

Received in March 2001 were various private outpatient 
treatment records showing treatment for diabetes mellitus 
during the period from January 1999 to May 2000.

In correspondence of April 2001, the veteran's private 
physician wrote that he had been seeing the veteran since 
June of 2000.  Reportedly, the veteran carried diagnoses of, 
among other things, hypertension and Type II diabetes 
mellitus.  Also noted was the presence of osteoarthritis in 
the veteran's left foot.  According to the veteran, his 
arthritis and hypertension dated back to the time of his 
service in the Korean War.  Currently, the veteran was taking 
approximately 10 medications for control of his blood 
pressure.

In correspondence of November 2002, the veteran's private 
physician wrote that he was providing a medical opinion 
regarding diabetes mellitus and medication prescribed for the 
veteran's hypertension.  In the opinion of the veteran's 
physician, it was "unlikely" that the veteran's medication 
had contributed to the development of Type II diabetes 
mellitus.  While the veteran had been on hydrochlorothiazide, 
which had at times in the past resulted in an elevation of 
his blood sugar, this was not usually "causative," but rather 
productive of some exacerbation of the condition.


Analysis

Service Connection for Left Foot Disability

The veteran in this case seeks service connection for a 
chronic left foot disorder, claimed as the residual of an 
injury in service.  Based on a review of the record, he is 
not claiming service connection for pes planus, a disability 
for which service connection has previously been denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and degenerative 
osteoarthritis manifests to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2003).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of an injury to the veteran's left foot.  While 
during service, the veteran apparently complained of various 
problems with his right foot, there is no indication that, at 
any time during the veteran's period of active service, he 
sustained an injury to his left foot resulting in chronic 
residual disability.  As of the time of the veteran's service 
separation examination in October 1955, there was present 
only bilateral pes planus, a disability for which service 
connection has previously been denied, and regarding which 
the veteran has made no argument.  Significantly, the veteran 
attributes his current left foot disability to a fall from a 
truck in Korea, and not to pes planus.

The earliest clinical indication of the presence of a chronic 
left foot disorder (other than pes planus) is revealed by a 
statement from the veteran's private physician dated in April 
2001, almost 46 years following the veteran's discharge from 
service, at which time there was noted the presence of 
osteoarthritis in the veteran's left foot.

The Board acknowledges that, on various occasions, the 
veteran has attributed his current left foot disability to an 
injury during the Korean War.  However, at present, there is 
no indication that the veteran's current left foot pathology 
is in any way the result of an in-service injury.  While in 
service, the veteran apparently experienced certain 
difficulties with his right foot, there is no indication that 
the veteran's current left foot disability was the result of 
an injury in service.  Under such circumstances, his claim 
for service connection for his left foot disorder must be 
denied.


New and Material Evidence

Once entitlement to service connection for a given disorder 
has been denied by a decision of the RO, that decision 
(absent disagreement by the veteran within a period of one 
year), is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for diabetes mellitus was filed in June 2000, and, as such, 
the prior version of 38 C.F.R. § 3.156(a) applies to this 
claim.  See 38 C.F.R. § 3.156(a) (2003).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in conjunction with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  Hodge at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In the present case, at the time of the prior RO decision in 
March 1995, it was determined that the veteran did not suffer 
from diabetes mellitus which had been incurred in service, or 
which was in any way related to service-connected 
hypertension.  In point of fact, service medical records were 
negative for any evidence whatsoever of diabetes mellitus, 
and no causal relationship was shown between the service-
connected hypertension and the veteran's diabetes.  The 
rating decision of March 1995, which denied entitlement to 
service connection for diabetes mellitus, was adequately 
supported by and consistent with the evidence then of record, 
and has now become final.

Evidence submitted since the time of the aforementioned RO 
decision, consisting of various VA and private treatment 
records and examination reports, is "new" in the sense that 
it was not previously of record, and at least arguably 
"material."  In that regard, since the time of the March 1995 
rating decision, a number of the veteran's private physicians 
have postulated some relationship between the veteran's 
diabetes and service-connected hypertension.  More 
specifically, various opinions have been offered that 
medication taken for the veteran's service-connected 
hypertension might, under certain circumstances, result in an 
"exacerbation" of his diabetes.

Based on a review of the aforementioned evidence, the Board 
is of the opinion that it provides, at a minimum, a "more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," specifically, his 
current diabetes mellitus.  Under such circumstances, the 
Board finds that new and material evidence sufficient to 
reopen the veteran's claim for service connection for that 
disability has been presented, and that the claim is, 
therefore, reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for diabetes mellitus is reopened, and 
to that extent only, the appeal is allowed

Service connection for a chronic left foot disability, 
claimed as the residual of an inservice injury, is denied.


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously 
denied claim for service connection for diabetes mellitus, 
the Board must now proceed to a de novo review of all 
pertinent evidence of record.  That evidence, however, raises 
some question as to the exact nature and etiology of the 
veteran's current diabetes mellitus.

In that regard, and as noted above, various physicians have 
indicated that hydrochlorothiazide prescribed for the 
veteran's service-connected hypertension might, under some 
circumstances, alter his blood sugar levels, resulting in an 
exacerbation of diabetes mellitus.  However, to date, the 
veteran has yet to undergo a VA examination for compensation 
purposes sufficient to provide an answer to that question.  
Under the circumstances, further development of the evidence 
will be undertaken prior to a final adjudication of the 
veteran's current claim.

As regards the veteran's claim for service connection for a 
disorder characterized by diarrhea, the Board notes that, 
based on the evidence of record, it is at this time unclear 
whether the veteran suffers from such a chronic disorder.  In 
fact, the veteran has yet to undergo a VA compensation 
examination to determine whether he does, in fact, suffer 
from chronic diarrhea.  Nor has an opinion been obtained 
regarding the relationship, if any, between such a disorder 
and medication for the veteran's service-connected 
hypertension.  Accordingly, further development will be 
undertaken prior to a final adjudication of the veteran's 
claim for service connection for that disability.

Finally, as regards the issue of an increased evaluation for 
service-connected hypertension, the Board notes that, to 
date, neither the veteran nor his representative have been 
provided with appropriate notice of the various provisions of 
the VCAA.  The aforementioned February 2001 correspondence, 
while adequate for VCAA purposes regarding issues of service 
connection, made no mention whatsoever of the veteran's claim 
for an increased evaluation for service-connected 
hypertension.  To date, the RO has failed to provide the 
veteran and his representative with adequate notice of the 
VCAA, or of the information and evidence needed to 
substantiate his claim for an increased rating for 
hypertension.  This lack of notice constitutes a violation of 
the veteran's due process rights.  Accordingly, the case must 
be remanded to the RO in order that the veteran and his 
representative may be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2002, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization release of any 
private medical records to the VA.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

3.  The veteran should then be afforded 
additional VA examinations (by 
appropriate specialists, if necessary) in 
order to more accurately determine the 
exact nature and etiology of his diabetes 
mellitus and diarrhea.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notification(s) must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examinations, 
the appropriate examiner or examiners 
should specifically comment as to whether 
the veteran currently suffers from 
chronic diarrhea, and, if so, whether 
that disorder is as likely as not the 
result of medication prescribed for 
service-connected hypertension.  The 
appropriate examiner or examiners should, 
additionally, offer an opinion as to 
whether the veteran's diabetes mellitus 
is proximately due to, the result of, or 
aggravated by medication (including 
hydrochlorothiazide) for service-
connected hypertension.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s).  Moreover, a 
notation to the effect that this record 
review took place should be included in 
the examination report(s).

4.  The RO should then review the 
veteran's claims for service connection 
for diabetes mellitus and chronic 
diarrhea (claimed as secondary to 
medication for service-connected 
hypertension), as well as for an 
increased evaluation for hypertension.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
Statement of the Case in March 2002.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



